704 S.E.2d 805 (2011)
In The Matter of Nina Lambert ROBERTS.
No. S10Y1795.
Supreme Court of Georgia.
January 24, 2011.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the Report and Recommendations of special master Scott Lester Bonder, who considered four separate disciplinary matters filed against Respondent Nina Lambert Roberts (State Bar No. 608815) and who recommends that Roberts be disbarred for her multiple violations of Rules 1.3, 1.4, 1.16, and 9.3 of the Rules of Professional Conduct, see Bar Rule 4-102(d). We agree.
The record reflects that Roberts, who has been a member of the Bar since 1994 but *806 who has been on interim suspension pursuant to Bar Rule 4-204.3(d) since September 4, 2008, acknowledged service of all four formal complaints in March 2010, but failed to file an answer to any of them. The State Bar moved for and was granted a default judgment in each matter, so the allegations of each formal complaint were deemed admitted. Although each of the cases involve slightly different facts, they all involve Roberts accepting monetary payments from clients in immigration-related cases; agreeing to perform certain work on behalf of those clients; failing or refusing to actually perform that work; failing to advise the clients of the status of their cases; failing to respond to the clients' efforts to contact her; failing to refund unearned fees; failing to provide complete files to the clients and/or return their original documents (including, in one matter, the client's original passport); and failing to respond to the State Bar's properly served notices of investigation.
Considering the entire record, we agree with the special master that Roberts violated Rules 1.3, 1.4, 1.16, and 9.3 in each of the four underlying matters. In considering the appropriate level of discipline, we note no mitigating factors and, in aggravation, that Roberts has a record of prior disciplinary actions, having received an investigative panel reprimand on March 27, 1998 and a second such reprimand on January 16, 2004; that she abandoned each of these cases causing serious or potentially serious injury to her clients; that there are multiple offenses; and that these cases show a pattern of neglect. For these reasons, we accept the recommendation of the special master that disbarment is the appropriate sanction in this case and order that the name of Nina Lambert Roberts be removed from the rolls of persons entitled to practice law in the State of Georgia. Roberts is reminded of her duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.